Citation Nr: 1642843	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to September 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating higher than 10 percent for the Veteran's anxiety disorder.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before a Veterans Law Judge in November 2011; a transcript of that hearing is associated with the claims file.  

The case was remanded by the Board for further development in November 2013.  In that remand, the Board ordered a new VA examination, and such was accomplished in December 2013.  On the basis of the new VA examination, the RO increased the evaluation of the Veteran's anxiety disorder to 30 percent disabling, effective the date of claim March 21, 2008.  As the full benefit sought on appeal was not granted, the case has been returned to the Board for further appellate review at this time.

The Veteran was informed in an August 2016 letter that the Veterans Law Judge who presided over his hearing was no longer employed by the Board.  The Veteran was informed of his right to a hearing before another Veterans Law Judge and told that if he did not respond within 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond to the notice within 30 days from the date of the letter.  Therefore, the Board will presume that the Veteran does not want another hearing and proceed with adjudication at this time.  

At his November 2011 hearing, the Veteran testified that he was unable to work as a result of his anxiety disorder.  Consequently, the Board has taken jurisdiction over a claim for TDIU at this time.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

In October 2016, the Veteran stated that he has been continually treated for his anxiety disorder by his physician of more than ten years.  He attached a treatment record from Dr. L.L.M., a pulmonologist, noting complaints respecting his anxiety diagnosis.  Accordingly, the Board finds that a remand is necessary in order to obtain the Veteran's pertinent treatment records from the physician who has treated the Veteran for more than ten years.  On remand, any other outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's last VA examination of his anxiety disorder was in December 2013.  In the Veteran's October 2016 statement, the Veteran stated that his condition has worsened even after trying several medications.  He further stated that he currently met all the criteria for a 50 percent evaluation under the rating schedule.  The Board construes these statements to indicate that his condition has possibly worsened since his last VA examination.  

Thus, the Board finds that the anxiety disorder claim must be remanded in order to afford the Veteran another VA examination which assesses the current severity of that disorder.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Regarding the TDIU claim, the Board finds that the AOJ's potential evaluation of an increased rating of the Veteran's anxiety disorder will impact any decision respecting an award of TDIU; a decision as to TDIU is therefore premature at this point and is remanded as intertwined with the issues being remanded below.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nevertheless, on remand, the AOJ should properly develop the TDIU claim for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his anxiety disorder, which is not already of record, particularly records from Dr. L.L.M.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine the current severity of his anxiety disorder and its effect on his social and occupational functioning.  
The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.

3.  Following completion of the above, the AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his anxiety disorder as well as entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

